              Case 2:15-cr-00332-RAJ Document 79 Filed 08/03/20 Page 1 of 2




 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9   UNITED STATES OF AMERICA,                   ) No. CR15-332RAJ
                                                 )
10                  Plaintiff,                   )
                                                 ) ORDER
11             v.                                )
                                                 )
12   JONATHAN WULF,                              )
                                                 )
13                  Defendant.                   )
                                                 )
14
            Pending before the Court is Defendant Jonathan Wulf’s Motion for
15
     Compassionate Release. Dkt. 57. The Court previously set an evidentiary hearing for
16
     Tuesday, August 4, 2020, at 9:00 a.m. This Court has considered the United States’
17
     Supplemental Response to Defendant’s Motion for Compassionate Release (Dkt. 76)
18
     and Defendant’s Supplemental Reply (Dkt. 77). The Government has conceded that the
19
     combination of Mr. Wulf’s risk factors and the current pandemic meet the requirements
20
     of extraordinary and compelling reasons to justify release. Based upon these
21
     submissions, the sole question remaining is whether that reduction is appropriate in
22
     light of the §3553(a) factors including whether he can safely be released into the
23
     community and the ability of supervision to mitigate the danger he poses to the
24
     community if he is released.
25
            In light of the narrow matters left for resolution, the Court STRIKES the
26
     evidentiary hearing as to the witnesses previously identified by the government and


       ORDER - 1
              Case 2:15-cr-00332-RAJ Document 79 Filed 08/03/20 Page 2 of 2




 1   Mr. Wulf. Instead, the Court directs that United States Probation Officer Michael
 2   Markham, the probation officer who would be assigned to supervise Mr. Wulf should
 3   the Court grant his immediate release, be available for examination regarding the ability
 4   of United States Probation to mitigate any danger Mr. Wulf would pose to others and to
 5   the community should the Court order his release.
 6         The date and time of the hearing remain unchanged and the hearing will be held
 7   telephonically, with Mr. Wulf participating by telephone. After hearing from Mr.
 8   Markham, the Court will then consider argument by counsel before making its
 9   determination.
10         DATED this 3rd day of August, 2020.
11
12
                                                     A
                                                     The Honorable Richard A. Jones
13
                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26



       ORDER - 2
